Citation Nr: 1713585	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with gastroesophageal reflux disease (GERD), currently rated 10 percent disabling, to include entitlement to an extraschedular rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2014, the Veteran provided testimony via videoconference equipment before a Veterans Law Judge (VLJ) who is no longer available to participate in the decision.  A transcript of the hearing has been associated with the claims file.

In December 2014, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Since issuing the December 2014 remand order, the VLJ who conducted the January 2014 hearing became unavailable to participate in this decision.  The Veteran was offered an opportunity to appear for a hearing before another VLJ.  However, in an April 2016 correspondence, the Veteran indicated that he did not desire another Board hearing.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a compensable rating for residual scar associated with hiatal hernia with GERD has been raised by the record in an April 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The Veteran's hiatal hernia with GERD is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health but not symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for hiatal hernia with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by an August 2008 letter that notified the Veteran of the type of information and evidence needed to establish higher disability ratings.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained examinations with respect to the claim in August 2011, November 2012, and April 2015, which are adequate for rating purposes as the detailed reports describe the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that it remanded this matter in December 2014.  All development ordered has been substantially completed.  See Stegall, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Thus, the Board finds VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

The Veteran seeks an increased disability rating for his service-connected hiatal hernia with GERD, currently rated 10 percent disabling.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran had a VA examination in August 2011.  He reported dysphagia with solids.  He had heartburn daily and had episodes two to three times a night requiring him to wake and sit up to ease his symptoms.  He described his heartburn as mild to moderate with a few bad episodes each week.  He had acid regurgitation every day.  He denied nausea, vomiting, hematemesis, or melena.  He was working for the government and did not report functional limitations.  The examiner observed mild epigastric tenderness.

In his November 2012 VA examination, he reported epigastric discomfort, heartburn and flank pain.  The examiner documented persistently recurrent epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, sleep disturbance four or more times a year, and recurrent nausea four or more times a year lasting up to 9 days.  The examiner indicated that the disability did not impact the Veteran's employment.

VA treatment records dated in 2013 show the Veteran complained of worsening pain over the past year, described as stabbing and sometimes burning in nature.  He indicated that an incisional hernia just above umbilicus was fairly painful and seemed to be becoming more painful over time.  See VA treatment record, March and June 2013.  In September 2013, a hernia repair was attempted and aborted due to scar tissue and adhesions.  February 2014 treatment records indicate the Veteran had a type IV Nissen fundoplication failure.

During his January 2014 hearing before the Board, the Veteran described regurgitation and reflux and stated that it hurt his shoulders, back and throat.  He said he could not sit or stand too long, or even walk far due to the burning sensation.  He testified that the condition woke him often at night and that he had to sleep propped up with a board under his bed due to his symptoms.  He gets up in the middle of the night to take additional medications or to sit up to ease his symptoms three or four times a week.  He has had to cut back on activity due to regurgitation and pain.

An October 2014 letter from Dr. J.L.E., a gastrointestinal surgeon, indicates that the Veteran suffered chronic uncontrolled esophageal reflux disease and Barrett's esophagus.

Witness statements from L.P. and H.W. indicate their observations of the Veteran's pain and his need to leave functions and activities, such as honor guard duties at funerals, due to stomach pains.

Finally, during the April 2015 examination, the Veteran's signs and symptoms included persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; substernal pain; sleep disturbance 4 or more times a year lasting 10 days or more; and episodes of vomiting and nausea 4 or more times a year lasting up to 9 days.  The examiner indicated that the symptoms were productive of considerable impairment of health.  The Veteran reported that he had retired; however, the examiner found that the severity of the sleep disturbance would interfere with any occupation requiring attention to detail or operating machinery.  

Based on the evidence of record, the Board finds that a 30 percent rating for hiatal hernia with GERD is warranted for the entire pendency of the claim.  VA examination reports and treatment records show that the Veteran has repeatedly reported dysphagia, pyrosis and regurgitation.  He testified to similar symptoms during his January 2014 Board hearing.  Further, VA examiners noted substernal or arm or shoulder pain and have described the Veteran's condition as causing persistently recurrent epigastric distress productive of considerable impairment of health.  The Veteran testified that his sleep was impaired because he had to sleep upright because of regurgitation and acid reflux.  Moreover, while the Veteran had voluntarily retired, the April 2015 examiner found that the severity of the disability would interfere with any occupation that requires attention to detail or operating machinery due to the impact of the disability on his sleep.  Consequently, the Board finds that the Veteran's disability has resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  As such, a 30 percent rating is warranted for the entire pendency of the claim.

A rating in excess of 30 percent is not warranted at any time during the pendency of the claim because the evidence does not show that the severity of the Veteran's symptoms have included pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Board has considered the type IV failure of Nissen fundoplication and the aborted attempt to repair it in September 2013; however, this incident was considered above in finding that the Veteran's symptoms caused considerable impairment of health.  The Board has also considered the Veteran's reports of pain and vomiting, but notes that he has not had material weight loss and hematemesis or melena with moderate anemia.  These criteria are conjunctive; all  elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Moreover, the Board finds that his symptoms are not of the severity to cause severe impairment of health.  The April 2015 examiner found that his symptoms were only productive of considerable as opposed to severe impairment in health.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for hiatal hernia with GERD at this time.

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of the 30 percent assigned are provided in the rating schedule, as noted above; the medical evidence reflects that the disability does not show the symptomatology warranting a rating in excess of 30 percent.  See 38 C.F.R. § 4.1.  The record does not reflect (or suggest) any symptoms or functional impairment due to the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for consideration of an extraschedular evaluation for hiatal hernia with GERD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is considered part of an increased rating claim when raised by the record or the appellant.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was employed until 2012 when he voluntarily retired and he has not indicated, and the evidence does not otherwise show, that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disability.

Based on the foregoing, the Board finds that the probative evidence of record supports the assignment of a 30 percent rating.  To this extent, the appeal is granted.



ORDER

A 30 percent rating for hiatal hernia with GERD is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


